Case 2:19-cv-07053-MWF-FFM Document 4 Filed 08/13/19 Page 1 of 2 Page ID #:137




   1 JOHN W. SPIEGEL (SBN: 78935)             DAVIDA P. BROOK (SBN: 275370)
     ANJAN CHOUDHURY (SBN: 236039)            VINEET BHATIA (pro hac vice
   2 C. HUNTER HAYES (SBN: 295085)            admission forthcoming)
     MUNGER, TOLLES & OLSON LLP               SUSMAN GODFREY LLP
   3 350 South Grand Avenue                   1900 Avenue of the Stars
     50th Floor                               Suite 1400
   4 Los Angeles, California 90071            Los Angeles, CA 90067
     Telephone: (213) 683-9100                Telephone: (310) 789-3100
   5 Facsimile: (213) 687-3702                Facsimile: (310) 789-3150
   6 MARC WOLINSKY (pro hac vice
     admission forthcoming)
   7 Wachtell, Lipton, Rosen & Katz           Attorneys for Defendant
     51 West 52nd Street                      GREGORY BLATT
   8 New York, New York 10019
     Telephone: (212) 403-1000
   9 Fax: (212) 403-2000
  10 Attorneys for Defendants
     IAC/INTERACTIVECORP and
  11 MATCH GROUP, INC.
  12
  13
  14
                               UNITED STATES DISTRICT COURT
  15
             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  16
  17
       ROSETTE PAMBAKIAN,                      Case No. 19-7053
  18
                  Plaintiff,
  19                                            PROOF OF SERVICE
            vs.
  20                                            (Removed from the Superior Court
     GREGORY BLATT,                             of the State of California, County of
  21 IAC/INTERACTIVECORP and                    Los Angeles, Case No.
     MATCH GROUP, INC.,                         19STCV27416)
  22
              Defendants.                      Action Filed: August 5, 2019
  23
  24
  25
  26
  27
  28

                                       PROOF OF SERVICE
Case 2:19-cv-07053-MWF-FFM Document 4 Filed 08/13/19 Page 2 of 2 Page ID #:138




   1                                 PROOF OF SERVICE
   2        I am employed in the County of Los Angeles, State of California. I am over
     the age of 18 and not a party to the within action. My business address is 350 South
   3 Grand Avenue, 50th Floor, Los Angeles, California 90071 and my business
   4 electronic notification address is karen.easton@mto.com.
   5         On August 13, 2019, I served the foregoing documents described as:
   6         •     NOTICE OF REMOVAL
   7
             •     CIVIL COVER SHEET
   8
             •     CERTIFICATION AND NOTICE OF INTERESTED PARTIES
   9
  10 on the parties in this action by placing true copies thereof enclosed in sealed
     envelope addressed to:
  11
           M. Elizabeth Graham, Esq.
  12       Paige Alderson, Esq.
           GRANT & EISENHOFER P.A.
  13       101 California Street, Suite 2710
           San Francisco, CA 94111
  14
           Telephone: (415) 365-9585
  15       Email: egraham@gelaw.com
           Email: palderson@gelaw.com
  16
           Attorneys for Plaintiff
  17       ROSETTE PAMBAKIAN
  18
     BY MAIL: I am readily familiar with the firm’s practice of collection and
  19 processing correspondence for mailing. Under that practice it would be deposited
  20 with the U.S. Postal Service on that same day with postage thereon fully prepaid at
     Los Angeles, California in the ordinary course of business. I am aware that on
  21 motion of the party served, service is presumed invalid if postal cancellation date or
  22 postage meter date is more than one day after date of deposit for mailing in affidavit.
            I declare that I am employed in the office of a member of the bar of this court
  23 at whose direction the service was made.
  24
            I declare under penalty of perjury under the laws of the United States that the
  25 foregoing is true and correct.
  26         Executed on August 13, 2019, at Los Angeles, California.
  27
                                                 /s/ Karen Easton
  28                                                Karen Easton
                                                -2-
                                          PROOF OF SERVICE
